Citation Nr: 1610097	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  15-40 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for arthritis of the bilateral feet due to ionizing radiation.

2.  Entitlement to service connection for arthritis of the left shoulder due to ionizing radiation.

3.  Entitlement to service connection for arthritis of the right shoulder due to ionizing radiation.

4.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability and/ or due to ionizing radiation.

5.  Entitlement to service connection for right hand arthritis due to ionizing radiation.

6.  Entitlement to service connection for left hand arthritis due to ionizing radiation.

7.  Entitlement to service connection for squamous cell carcinoma of the larynx due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from November 1952 to November 1954.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In December 2013, the RO, in pertinent part, denied service connection for squamous cell carcinoma of the larynx, arthritis of the left shoulder, arthritis of the left hand, arthritis of the bilateral feet, arthritis of the right hand, and arthritis of the right shoulder.  The RO denied service connection for a right knee disability in a May 2014 rating decision.  Jurisdiction was transferred to the RO in Indianapolis, Indiana.  In February 2016, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing at the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has throat cancer and arthritis of the shoulders, feet, and hands, as a result of the exposure to nuclear radiation in service, while stationed at Hanford, Washington with the Atomic Energy Commission.  See VA Form 21-4138, received November 2012.  He also submitted a service connection claim for a right knee disability, secondary to a left knee disability in May 2013.  

The Veteran's DD Form-214 shows that he separated from Camp Hanford, Washington.  The U.S. Army Dosimetry Center submitted a letter in February 2013 noting that they were unable to locate any records of exposure to ionizing radiation for the Veteran.  It was noted that their records only dated back to mid-1954.  In February 2013, the RO received a response from the National Personnel Records Center that records of exposure to radiation exposure were fire-related and could not be reconstructed.

In May 2014 the Director of Post 9/11 Environmental Health Program (DEHP) submitted a memorandum to the Director of Compensation Service, noting that the Veteran was diagnosed with cancer of the larynx in 2003 and contended that this cancer was related to radiation exposure at Camp Hanford, Washington.  The DEHP noted that there had been significant amounts of radioactivity released in the vicinity of the Hanford Reservation, and noted that one of the studies was "Radiation Dose Estimates from Hanford Radioactive Material Releases to the Air and Columbia River" published by the Hanford Environmental Dose Reconstruction Project (HEDR) in 1994.  The DEHP noted that assuming that the Veteran was present in the most affected areas with the highest radiation doses for his entire time in service, his time spent there would result in a total whole body radiation dose of not more than 1.15 rem.  The DEHP then cited to a position statement from The Health Physics Society, PS010-2, Radiation Risk in Perspective, revised in July 2010, which noted that "there is substantial and convincing scientific evidence for health risks following high-dose exposures.  However, below 5-10 rem (which includes occupational and environmental exposures), risks of health effects are either too small to be observed or are nonexistent."  The DEHP thus determined that in view of these studies, it was his opinion that it was unlikely that the Veteran's cancer of the larynx could be attributed to ionizing radiation exposure while in the military.

The Director of Compensation Service issued an opinion, based on the finding from the DEHP, that there was no reasonable possibility that the Veteran's cancer of the larynx could be attributed to exposure to ionizing radiation in service.

At the Veteran's February 2016 hearing, the Veteran submitted a document prepared by the Hanford Health and Information Network, which explained downwind exposure and water and fish contamination.  They also submitted a copy of a Center for Disease Control report, which showed the amount of REMs exposure by year and breakdown by chemicals in the Hanford area.  Essentially, the Veteran argues that these studies show that the Veteran was likely exposed to much higher REMs than conceded by VA.

As the Veteran has presented evidence that potentially shows greater level of exposure to ionizing radiation than estimated by the DEHP, these documents should be reviewed by the appropriate parties for a supplemental opinion as to the estimated dosage.

A medical opinion also is warranted to address whether all of the Veteran's disabilities can be related to his exposure to ionizing radiation in service, as the medical opinion from DEHP and the Director of Compensation Service only addresses the Veteran's cancer of the larynx.  A medical opinion was provided in January 2014 and October 2015 that determined that the Veteran's right knee disability was not related to his left knee disability.  As the Veteran is essentially asserting that he has arthritis of his multiple joints related to exposure to ionizing radiation, the opinion also should address the right knee disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any additional treatment he has received for his cancer of the larynx, disability of the right knee, or arthritis of the feet, shoulders, and hands including any statements or medical opinions from doctors who have determined that his claimed disabilities are related to exposure to ionizing radiation service, or first manifested in service or within one year from his military separation in 1954; and make reasonable efforts to obtain any additional records identified.

2.  The VBMS file, including any additional records obtained as a result of this remand, should then be forwarded to the Director of the VA Compensation and Pension (C&P) Service and VA Under Secretary for Health pursuant to 38 C.F.R. § 3.311, for a supplemental preparation of a dose estimate and, if appropriate, forwarded to the VA Under Secretary for Benefits for an opinion as to whether it is at least as likely as not that the Veteran's diagnosed squamous cell carcinoma of the larynx resulted from exposure to in-service ionizing radiation during service.

The Director of Compensation Service and VA Under Secretary for Health should review the additional studies submitted from the Veteran by the Hanford Health and Information Network, which explained downwind exposure and water and fish contamination; and the Center for Disease Control report, which showed the amount of REMs exposure by year and breakdown by chemicals in the Hanford area.  The Director and VA Under Secretary for Health should determine if these studies show that the Veteran was likely exposed to much higher REMs than conceded by VA.  If so, the file should be forwarded to the VA Under Secretary for Benefits for an opinion as to whether it is at least as likely as not that the Veteran's diagnosed squamous cell carcinoma of the larynx resulted from exposure to in-service ionizing radiation during service.

3.  Then, schedule the Veteran for a VA examination with a physician of appropriate background, if available.  The record and a copy of this remand must be made available to, and reviewed by, the examiner in conjunction with the opinion and/ or examination.  The examiner must note that the VBMS file was reviewed. 

Appropriate testing should be conducted.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's arthritis of the feet, hands, shoulders, and any right knee disability is related to his exposure to ionizing radiation in service, or had its clinical onset during active service or within one year following separation from service.  

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, readjudicate the claims on appeal.  If any benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




